DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Comment
The applicant is thanked for aiding examination by providing line numbers.
Claim Rejections - 35 USC § 112
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heurtaux (FR 2813378).
In regard to claim 16, Heurtaux teaches a composite pressure vessel (see whole document) comprising: 
a plurality of curved sidewalls (all sides other than top and bottom, see figure 1) configured as a frame (see frame of sidewalls) having a polygonal outline (see figure 1); 
3at least two opposing sides (top and bottom) including a top side and a bottom side (see figure 1) attached to the curved sidewalls forming a sealed pressure chamber 
a plurality of internal support posts (3) within the sealed pressure chamber (inside) attached to the sides 9in a geometrical pattern (see figure 1 - has pattern), the internal support posts (3) comprising hollow tubes (3) reinforced with a reinforcing material (27, 18, 22, 28 and associated structure with 27) passed through the internal support posts (3) and reinforcing the contoured surface (top and bottom surface); and
a plurality of joints (glued - 2nd last para. of page 1) between the internal support posts (3) and the sides (top and bottom ) configured to seal an interior of each internal support post (3) from the sealed pressure chamber (inside) and to resist shear stresses and prevent leakage or permeation of fluid or the gas from the sealed pressure chamber at the   pressure (gluing to structures seals pressurized tanks) and with the interior of each internal support post forming a sealed passage (each of 3 is a sealed passage from the sealed chamber where the storage is).  
In regard to claim 19, Heurtaux teaches the sides (top and bottom) are parallel to one another and the internal support posts (3) are perpendicular to the sides (see fig 1).  
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16, 17, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heurtaux (FR 2813378) in view of KainzBauer (DE 19749950).
In regard to claim 16, Heurtaux teaches a composite pressure vessel (see whole document) comprising: 
a plurality of curved sidewalls (all sides other than top and bottom, see figure 1) configured as a frame (see frame of sidewalls) having a polygonal outline (see figure 1); 
3at least two opposing sides (top and bottom) including a top side and a bottom side (see figure 1) attached to the curved sidewalls forming a sealed pressure chamber 
a plurality of internal support posts (3) within the sealed pressure chamber (inside) attached to the sides 9in a geometrical pattern (see figure 1 - has pattern), the internal support posts (3) comprising hollow tubes (3) reinforced with a reinforcing material (27, 18, 22, 28 and associated structure with 27) passed through the internal support posts (3) and reinforcing the contoured surface (top and bottom surface); and
a plurality of joints (glued - 2nd last para. of page 1) between the internal support posts (3) and the sides (top and bottom ) configured to seal an interior of each internal support post (3) from the sealed pressure chamber (inside) and to resist shear stresses and prevent leakage or permeation of fluid or the gas from the sealed pressure chamber at the   pressure (gluing and connection with the other structures seals pressurized tanks) and with the interior of each internal support post forming a sealed passage (each of 3 is a sealed passage from the sealed chamber where the storage is).  
	Heurtaux teaches most claim limitations but does not appear to teach that the reinforcing material comprises carbon fibers or glass fibers and that the sides are configured as a metal liner for the reinforcing material.

Further note that KainzBauer teaches a composite pressure vessel (see whole document) comprising: a plurality of curved sidewalls (see left and right sides of Fig. 2) configured as a frame having an outline (para. 8 - any geometric configuration, 10 - a flat configuration - 16, 11 - any shape); 3at least two opposing sides (top and bottom in fig. 1-2) including a top side (top) and a bottom side (bottom) attached to the curved sidewalls (left and right) forming a sealed pressure chamber (inside) therebetween configured to contain a fluid or a gas at a pressure (para. 12 - “sufficient strength to store the gases” “gas tight”), at least one of the sides (top and bottom) including the contoured surface (wave shape) having a plurality of shaped 6features formed thereon configured to resist the pressure, the shaped features including dome features (wave shapes - para. 36) and saddle features (trough shapes - para. 36) formed in the contoured surface with transitions therebetween (there are transitions forming the wave shape); a plurality of internal support posts (31, para. 51) within the sealed pressure chamber (inside) attached to the sides 9in a geometrical pattern (in a pattern), the internal support posts (31) comprising hollow tubes (31 - para. 51 guide channels are hollow tubes, also see “hollow rods” - para. 51) reinforced with a reinforcing material (30 - para. 52 - provides support) passed through the internal support posts (31) and reinforcing the surface of the top side (supports both top and bottom); and a plurality of 
Therefore it would have been obvious to a person of ordinary skill in the art to replace the reinforcing material of Heurtaux to be the carbon or glass fibers of KainzBauer with a metal liner for the purpose of providing greater strength and low weight (para. 8 - KainzBauer) in a simple and inexpensive manner (para. 8 - KainzBauer). 

Claim(s) 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heurtaux (FR 2813378) in view of KainzBauer (DE 19749950) and any one of Horstman (US 2014/0042173) or Steele (US RE39554).
Heurtaux teaches a composite pressure vessel (see whole document) comprising: a plurality of curved sidewalls (all sides other than top and bottom, see figure 1) configured as a frame (see frame of sidewalls) having a polygonal outline (see figure 1); 
3at least two opposing sides (top and bottom) including a top side and a bottom side (see figure 1) attached to the curved sidewalls forming a sealed pressure chamber 
a plurality of internal support posts (3) within the sealed pressure chamber (inside) attached to the sides 9in a geometrical pattern (see figure 1 - has pattern), the internal support posts (3) comprising hollow tubes (3) reinforced with a reinforcing material (27, 18, 22, 28 and associated structure with 27) passed through the internal support posts (3) and reinforcing the contoured surface (top and bottom surface); and
a plurality of joints (glued - 2nd last para. of page 1) between the internal support posts (3) and the sides (top and bottom ) configured to seal an interior of each internal support post (3) from the sealed pressure chamber (inside) and to resist shear stresses and prevent leakage or permeation of fluid or the gas from the sealed pressure chamber at the   pressure (gluing and connection with the other structures seals pressurized tanks) and with the interior of each internal support post forming a sealed passage (each of 3 is a sealed passage from the sealed chamber where the storage is).  
	Heurtaux teaches most claim limitations but does not appear to teach that the reinforcing material comprises carbon fibers or glass fibers and that the reinforcing 
However, KainzBauer teaches that a reinforcing material comprises carbon fibers or glass fibers (para. 21 - see fiber materials - carbon fibers, glass fibers) and that the reinforcing material (fibers) covers a contoured surface (of top or bottom surface) and walls are configured as a metal liner (metal layer with plastic sprayed on inside - para 39) for the reinforcing material (fibers).  
Further note that KainzBauer teaches a composite pressure vessel (see whole document) comprising: a plurality of curved sidewalls (see left and right sides of Fig. 2) configured as a frame having an outline (para. 8 - any geometric configuration, 10 - a flat configuration - 16, 11 - any shape); 3at least two opposing sides (top and bottom in fig. 1-2) including a top side (top) and a bottom side (bottom) attached to the curved sidewalls (left and right) forming a sealed pressure chamber (inside) therebetween configured to contain a fluid or a gas at a pressure (para. 12 - “sufficient strength to store the gases” “gas tight”), at least one of the sides (top and bottom) including the contoured surface (wave shape) having a plurality of shaped 6features formed thereon configured to resist the pressure, the shaped features including dome features (wave shapes - para. 36) and saddle features (trough shapes - para. 36) formed in the contoured surface with transitions therebetween (there are transitions forming the wave shape); a plurality of internal support posts (31, para. 51) within the sealed pressure chamber (inside) attached to the sides 9in a geometrical pattern (in a pattern), the internal support posts (31) comprising hollow tubes (31 - para. 51 guide channels are hollow tubes, also see “hollow rods” - para. 51) reinforced with a reinforcing material (30 
Therefore it would have been obvious to a person of ordinary skill in the art to replace the reinforcing material of Heurtaux to be the carbon or glass fibers of KainzBauer with a metal liner for the purpose of providing greater strength and low weight (para. 8 - KainzBauer) in a simple and inexpensive manner (para. 8 - KainzBauer). 
Heurtaux, as modified above, teaches most of the claim limitations, including that the reinforcing material (fibers from KainzBauer) covers the contoured surface (see figure 1 - KainzBauer) but does not appear to explicitly teach the fibers covering the curved sidewalls.  However, any one of Horstman (see sidewalls have fibers covering them - see figure 2B) or Steele (US RE39554) (see sidewalls have fibers covering them - see 19, fig. 5) teaches that it is well known to employ fibers over the sidewalls as well.  Therefore it would have been obvious to a person of ordinary skill in the art to modify Heurtaux, as previously modified, to wrap the fibers around the curved sidewalls to . 
Response to Arguments
Applicant's arguments filed 2/20/21 have been fully considered but they are not persuasive in view of the new prior art provided above as despite previous expectations, the prior art appears to make the claimed invention obvious.















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571) 272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
March 1, 2021